Citation Nr: 0724279	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by muscle/joint pain on a direct basis and as due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

2.  Entitlement to service connection for a disability 
manifested by memory loss on a direct basis and as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1994, with a period of service in the Persian Gulf from 
August 1990 to March 1991.

This claim is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2007.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran maintains that his complaints of headaches and 
idiopathic neuropathy of the lower extremities are related to 
his service in the Persian Gulf.  There is no medical opinion 
in the record, however, regarding whether the veteran's signs 
and symptoms could be attributed to any known clinical 
diagnosis, or whether they are generally related to active 
duty or military service in the Persian Gulf.  Therefore, an 
examination is needed.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should make arrangements for 
the veteran to be afforded a Persian Gulf 
War examination to evaluate his claims of 
headaches and lower extremity neuropathy 
as due to undiagnosed illness.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  

Any testing deemed necessary should be 
performed.  The examiner is requested to 
express an opinion as to the following 
questions:

*	Can the veteran's current complaints 
related to headaches and lower 
extremity idiopathic neuropathy be 
attributed to any known clinical 
diagnosis(es) and, if so, what is 
(are) the diagnosis(es)?

*	Does the record establish that the 
veteran's current complaints 
regarding the above symptomatology 
are at least as likely as not 
related to military service in the 
Persian Gulf?

*	In responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the veteran.

*	If it is determined that the 
veteran's complaints are not related 
to service in the Persian Gulf, then 
the examiner should provide an 
opinion as to a general medical 
nexus, if any, between the current 
complaints and military service.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC), including the provisions 
38 C.F.R. § 3.317 (as amended).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


